Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner has included Nachenberg US 10,033,764 to meet the claims as amended.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boggs US 10,594,722 in view of Nachenberg US 10,033,764.
As per claims 1, 9, 17 Boggs teaches A computer-implemented method, executed on a computing device, comprising: detecting one or more security events within a computing platform of a client; notifying the client of the one or more security events within the computing platform; determining if the client responded to the one or more security events within the computing platform; and providing a response report to the client that quantifies client response performance based, at least in part, upon if the client responded to the one or more security events within the computing platform.  (Column 1 line 55 to Column 2 line 40)  (Column 7 lines 30-50) (Boggs teaches a system where security products are tested, the testing system detects attack events or security events administered and monitors the security product operating on a client,  the security product detects/responds to the attack and notifies the client/user and server of the detection/response; the system logs and stores multiple security product results in order to furnish a report of the performance of the security products based on the attack detection/response rate, amongst other metrics)
Nachenberg teaches determining how long it took the client to resolve the one or more security events (Column 15 lines 5-15, Column 16lines 44-55).  (teaches determining time between event and resolution, and including data in report)

It would have been obvious to one of ordinary skill in the art to use the time of Nachenberg with Boggs because it is important data for evaluation.



As per claims 2, 10, 18 Boggs teaches The computer-implemented method of claim 1 wherein the response report defines a client response rate with respect to if the client responded to the one or more security events within the computing platform.  (Column 4 lines 36-55; Column 7 lines 1-15)  (Boggs teaches reporting/logging malware detection rate) 



As per claim 4, 12, 20 Boggs teaches The computer-implemented method of claim 3 wherein the third-parties include one or more of: other clients regardless of industry; and other clients in the same industry as the client.  (Column 12 lines 35-55) (different security products)

As per claim 5, 13, 21 Boggs teaches The computer-implemented method of claim 1 wherein the response report defines time-based response performance over a defined period of time.  (Column 19 lines 35-57)  (detection over periods of time)

As per claim 6, 14, 22 Boggs teaches The computer-implemented method of claim 5 wherein the time-based response performance includes time-based response performance for the client.  (Column 19 lines 35-57)  (detection over periods of time)


As per claim 7, 15, 23 Boggs teaches The computer-implemented method of claim 5 wherein the time-based response performance includes time-based response performance for third-parties.  (Column 19 lines 35-57)  (detection over periods of time)


  




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER BROWN whose telephone number is (571)272-3833.  The examiner can normally be reached on M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER J BROWN/Primary Examiner, Art Unit 2439